 

Exhibit 10.5

 

Guaranty

Date:  June 22, 2017

For value received and in consideration of advances made or to be made, or
credit given or to be given, or other financial accommodation afforded or to be
afforded to Vince, LLC, a Delaware limited liability company (the “Borrower”),
by Bank of Montreal, its successors and assigns (hereinafter called the
“Lender”), from time to time, the undersigned (the “Guarantor”) hereby
guarantees the full and prompt payment to the Lender at maturity and at all
times thereafter of any and all indebtedness, obligations and liabilities of
every kind and nature of the Borrower to the Lender including, without
limitation, any reimbursement obligations in connection with letters of credit
issued by the Lender on behalf of the Borrower and any liabilities of
partnerships created or arising while either Borrower may have been or may be a
member thereof, howsoever evidenced, whether now existing or hereafter created
or arising, whether direct or indirect, absolute or contingent, or joint or
several, and howsoever owned, held or acquired, whether through discount,
overdraft, purchase, direct loan or as collateral, or otherwise (hereinafter all
such indebtedness, obligations and liabilities being collectively referred to as
the “Indebtedness”); and the Guarantor further agrees to pay all expenses, legal
and/or otherwise (including court costs and reasonable attorneys’ fees), paid or
incurred by the Lender (i) in endeavoring to collect the Indebtedness, or any
part thereof and (ii) in protecting, defending or enforcing this Guaranty in any
litigation, bankruptcy or insolvency proceedings or otherwise (collectively with
the Indebtedness, the “Guarantied Obligations”).  Notwithstanding anything
herein to the contrary, the liability of the Guarantor hereunder is limited to
Ten Million and 00/100 Dollars ($10,000,000) (the “Principal Liability Cap”)
plus any interest on the Indebtedness and all expenses hereinbefore mentioned
and any fees owing by the Borrower to the Lender.  Payments received on the
Guarantied Obligations from any other guarantor shall not reduce the amount
otherwise recoverable hereunder.  To the extent that funds are not otherwise
readily available for payment on the Guarantied Obligations, the Guarantor shall
cause its general partner to make a capital call as permitted under the
Guarantor’s Third Amended and Restated Agreement of Exempted Limited Partnership
dated as of January 1, 2010 (as amended, modified or restated from time to time,
the “Guarantor’s Limited Partnership Agreement”).  The Guarantor hereby agrees
that on or before April 3, 2018, it shall either (i) deliver to the Lender
reasonably acceptable evidence that the duration of the Guarantor has been
extended for a period of at least one (1) year in accordance with the
Guarantor’s Limited Partnership Agreement, or (ii) pledge to the Lender cash
collateral for the Guarantied Obligations, which cash collateral shall be held
by the Lender as collateral security for the Guarantied Obligations pursuant to
a cash collateral security agreement reasonably acceptable to the Guarantor and
Lender.

The Guarantor further acknowledges and agrees with the Lender that:

1.This Guaranty is a continuing, absolute and unconditional guaranty, and shall
remain in full force and effect until written notice of its discontinuance shall
be actually received by the Lender, and also until any and all of the
Indebtedness created, existing or committed to before receipt of such notice
shall be fully paid.  The dissolution of the Guarantor shall not terminate this
Guaranty until notice of such dissolution shall have been actually received by
the Lender, nor until

 

--------------------------------------------------------------------------------

 

all of the Indebtedness created or existing before receipt of such notice shall
be fully paid.  The granting of credit from time to time by the Lender to the
Borrower in excess of the amount to which the right of recovery under this
Guaranty is limited and without notice to the Guarantor, is hereby also
authorized and shall in no way affect or impair this Guaranty.

2.In case of the dissolution, liquidation or insolvency (howsoever evidenced)
of, or the institution of bankruptcy or receivership proceedings against the
Borrower or the Guarantor, all of the Indebtedness then existing shall, at the
option of the Lender, immediately become due or accrued and payable from the
Guarantor.  All dividends or other payments received from the Borrower or on
account of the Indebtedness from whatsoever source, shall be taken and applied
as payment in gross, and this Guaranty shall apply to and secure any ultimate
balance that shall remain owing to the Lender.

3.The liability hereunder shall in no way be affected or impaired by (and the
Lender is hereby authorized to make from time to time, without notice to
anyone), any sale, pledge, surrender, compromise, settlement, release, renewal,
extension, indulgence, alteration, substitution, exchange, change in,
modification or other disposition of any of the Indebtedness, either express or
implied, or of any contract or contracts evidencing any of the Indebtedness, or
of any security or collateral therefor.  The liability hereunder shall in no way
be affected or impaired by any acceptance by the Lender of any security for or
other guarantors upon any of the Indebtedness, or by any failure, neglect or
omission on the part of the Lender to realize upon or protect any of the
Indebtedness, or any collateral or security therefor, or to exercise any lien
upon or right of appropriation of any moneys, credits or property of the
Borrower, possessed by the Lender, toward the liquidation of the Indebtedness,
or by any application of payments or credits thereon.  The Lender shall have the
exclusive right to determine how, when and what application of payments and
credits, if any, shall be made on the Indebtedness, or any part thereof.  In
order to hold the Guarantor liable hereunder, there shall be no obligation on
the part of the Lender, at any time, to resort for payment to the Borrower or to
any other guaranty, or to any other persons or corporations, their properties or
estates, or resort to any collateral, security, property, liens or other rights
or remedies whatsoever, and the Lender shall have the right to enforce this
Guaranty irrespective of whether or not other proceedings or steps seeking
resort to or realization upon or from any of the foregoing are pending.

4.All diligence in collection or protection, and all presentment, demand,
protest and/or notice, as to any and everyone, whether or not the Borrower or
the Guarantor or others, of dishonor and of default and of non‑payment and of
the creation and existence of any and all of the Indebtedness, and of any
security and collateral therefor, and of the acceptance of this Guaranty, and of
any and all extensions of credit and indulgence hereunder, are waived.  No act
of commission or omission of any kind, or at any time, upon the part of the
Lender in respect to any matter whatsoever, shall in any way affect or impair
this Guaranty.

5.The Guarantor will not exercise or enforce any right of exoneration,
contribution, reimbursement, recourse or subrogation available to the Guarantor
against any person liable for payment of the Indebtedness, or as to any security
therefor, unless and until the full amount owing to the Lender on the
Indebtedness has been paid and the payment by the Guarantor of any amount
pursuant to this Guaranty shall not in any way entitle the Guarantor to any
right, title or interest (whether by way of subrogation or otherwise) in and to
any of the Indebtedness or any proceeds

-2-

--------------------------------------------------------------------------------

 

thereof or any security therefor unless and until the full amount owing to the
Lender on the Indebtedness has been paid.

6.The Lender may, without any notice whatsoever to anyone, sell, assign or
transfer all of the Indebtedness, or any part thereof, or grant participations
therein, and in that event each and every immediate and successive assignee,
transferee, or holder of or participant in all or any part of the Indebtedness,
shall have the right to enforce this Guaranty, by suit or otherwise, for the
benefit of such assignee, transferee, holder or participant, as fully as if such
assignee, transferee, holder or participant were herein by name specifically
given such rights, powers and benefits; but the Lender shall have an unimpaired
right to enforce this Guaranty for the benefit of the Lender or any such
participant, as to so much of the Indebtedness that it has not sold, assigned or
transferred.

7.The Guarantor waives any and all defenses, claims and discharges of the
Borrower, or any other obligor, pertaining to the Indebtedness, except the
defense of discharge by payment in full.  Without limiting the generality of the
foregoing, the Guarantor will not assert, plead or enforce against the Lender
any defense of waiver, release, discharge in bankruptcy, statute of limitations,
res judicata, statute of frauds, anti‑deficiency statute, fraud, incapacity,
minority, usury, illegality or unenforceability which may be available to the
Borrower or any other person liable in respect of any of the Indebtedness, or
any setoff available against the Lender to the Borrower or any such other
person, whether or not on account of a related transaction.  The Guarantor
agrees that the Guarantor shall be and remain liable for any deficiency
remaining after foreclosure of any mortgage or security interest securing the
Indebtedness, whether or not the liability of the Borrower or any other obligor
for such deficiency is discharged pursuant to statute or judicial decision.

8.If any payment applied by the Lender to the Indebtedness is thereafter set
aside, recovered, rescinded or required to be returned for any reason
(including, without limitation, the bankruptcy, insolvency or reorganization of
the Borrower or any other obligor or due to requirements contained in any
subordination agreement or intercreditor agreement or any other agreement to
which the Lender is a party), the Indebtedness to which such payment was applied
shall for the purposes of this Guaranty be deemed to have continued in
existence, notwithstanding such application, and this Guaranty shall be
enforceable as to such of the Indebtedness as fully as if such application had
never been made.

9.The liability of the Guarantor under this Guaranty is in addition to and shall
be cumulative with all other liabilities of the Guarantor to the Lender as
guarantor of the Indebtedness, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

10.Any invalidity or unenforceability of any provision or application of this
Guaranty shall not affect other lawful provisions and applications hereof, and
to this end the provisions of this Guaranty are declared to be severable.  This
Guaranty shall be governed by the internal laws of the State of Illinois, in
which State it shall be performed by the Guarantor and may not be waived,
amended, released or otherwise changed except by a writing signed by the Lender.

11.This Guaranty and every part thereof shall be effective upon delivery to the
Lender, without further act, condition or acceptance by the Lender, shall be
binding upon the Guarantor,

-3-

--------------------------------------------------------------------------------

 

and upon the heirs, legal representatives, successors and assigns of the
Guarantor, and shall inure to the benefit of the Lender, its successors, legal
representatives and assigns.  The Guarantor waives notice of the Lender’s
acceptance hereof.  

12.The Guarantor agrees to furnish financial information of the Guarantor to the
Lender upon request of the Lender from time to time.  Such information shall be
furnished as soon as reasonably possible, but in any event within thirty (30)
days after request by the Lender.  Without any such request, the Guarantor shall
furnish, or cause to be furnished, to the Lender:

 



(a)as soon as available, and in any event within forty-five (45) days after the
last day of each fiscal quarter, a certificate as of such date in the form, or
substantially the form of Exhibit A hereto, properly completed and certified by
the Guarantor;

 



(b)as soon as available, and in any event within forty-five (45) days after the
close of each of the first three fiscal quarters of the Guarantor, a copy of the
Guarantor’s balance sheet as of the last day of such fiscal quarter and its
statements of income, retained earnings and cash flows for the fiscal quarter
and for the fiscal year‑to‑date period then ended, each in reasonable detail
showing in comparative form the figures for the corresponding date and period in
the previous fiscal year, prepared by the Guarantor in accordance with GAAP and
certified to by its chief financial officer or such other officer reasonably
acceptable to the Lender; and

 



(c)as soon as available, and in any event within ninety (90) days after the
close of each fiscal year of the Guarantor, a copy of the Guarantor’s balance
sheet as of the last day of the fiscal year then ended and its statements of
income, retained earnings and cash flows for the fiscal year then ended, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied by an unqualified
opinion of Grant Thornton LLP or another firm of independent public accountants
of recognized standing, selected by the Guarantor and reasonably satisfactory to
the Lender to the effect that the financial statements have been prepared in
accordance with GAAP and present fairly in all material respects in accordance
with GAAP the consolidated financial condition of the Guarantor as of the close
of such fiscal year and the results of our operations and cash flows for the
fiscal year then ended.

13.The payment by the Guarantor of any amount or amounts due the Lender
hereunder shall be made in the same currency (the “relevant currency”) and funds
in which the underlying Indebtedness of the Borrower is payable.  To the fullest
extent permitted by law, the obligation of the Guarantor in respect of any
amount due in the relevant currency under this Guaranty shall, notwithstanding
any payment in any other currency (whether pursuant to a judgment or otherwise),
be discharged only to the extent of the amount in the relevant currency that the
Lender may, in accordance with normal banking procedures, purchase with the sum
paid in such other currency (after any premium and costs of exchange) on the
business day immediately following the day on which the Lender receives such
payment.  If the amount in the relevant currency that may be so purchased for
any reason falls short of the amount originally due, the Guarantor shall pay
such additional amounts, in the relevant currency, as may be necessary to
compensate for the shortfall.  Any obligations of the Guarantor not discharged
by such payment shall, to the fullest extent

-4-

--------------------------------------------------------------------------------

 

permitted by applicable law, be due as a separate and independent obligation
and, until discharged as provided herein, shall continue in full force and
effect.

14.All payments to be made by the Guarantor hereunder shall be made in
immediately available and freely transferable funds at the place of payment, all
such payments to be paid without setoff, counterclaim or reduction and without
deduction for, and free from, any and all present or future taxes (other than
the overall net income taxes on the recipient), levies, imposts, duties, fees,
charges, deductions, withholding or liabilities with respect thereto or any
restrictions or conditions of any nature.  If the Guarantor is required by law
to make any deduction or withholding on account of any tax or other withholding
or deduction from any sum payable by the Guarantor hereunder, the Guarantor
shall pay any such tax or other withholding or deduction and shall pay such
additional amount necessary to ensure that, after making any payment, deduction
or withholding, the Lender shall receive and retain (free of any liability in
respect of any payment, deduction or withholding) a net sum equal to what it
would have received and so retained hereunder had no such deduction, withholding
or payment been required to have been made.

15.Neither the Guarantor nor Sun Capital Advisors V, L.P., the general partner
of the Guarantor (the “General Partner”) shall grant or permit to exist any
lien, security interest, encumbrance on, or an assignment of, the Commitments,
the Guarantor’s or the General Partner’s right to call capital or to issue
Capital Call Notices, or proceeds of any Capital Call, other than tax and ERISA
liens occurring by operation of law.  Capitalized terms in this paragraph not
otherwise defined herein shall have the meaning set forth in the Guarantor’s
Limited Partnership Agreement.

16.All notices and statements, other than the service of process, to be
furnished by the Lender shall be sufficient if delivered to:  5200 Town Center
Circle, Suite 600, Boca Raton, Florida  33486, Attn.:  C. Deryl Couch.  The
Guarantor, to the fullest extent permitted by applicable law, consents to the
service of process on Connie Bryan, Special Assistant Secretary, CT Corporation
System, 1200 South Pine Island Road, Plantation, Florida  33324 which the
Guarantor irrevocably appoints as its agent to receive for and on its behalf
service of process in any proceeding related hereto.  Such service shall be
deemed completed on delivery to such process agent.  If for any reason such
process agent ceases to be able to act as such or no longer has an address in
Florida the Guarantor agrees to appoint a substitute process agent acceptable to
the Lender.

17. The Guarantor submits to the non‑exclusive jurisdiction of the United States
District Court for the Northern District of Illinois and of any Illinois State
court sitting in Cook County, Illinois, for purposes of all legal proceedings
arising out of or relating to this Guaranty or the transactions contemplated
hereby.

18.Except as otherwise required by law applicable hereto, each payment by the
Guarantor under this Guaranty shall be made without withholding for or on
account of any present or future taxes (other than overall net income taxes on
the recipient) imposed by or within the jurisdiction in which the Guarantor is
domiciled, any jurisdiction from which the Guarantor makes any payment, or any
political subdivision or taxing authority thereof or therein.  If any such
withholding is so required, the Guarantor shall make the withholding, pay the
amount withheld to the appropriate governmental authority before penalties
attach thereto or interest accrues thereon, and forthwith pay such additional
amount as may be necessary to ensure that the net amount

-5-

--------------------------------------------------------------------------------

 

actually received by the Lender free and clear of such taxes (including such
taxes on such additional amount) is equal to the amount which the Lender would
have received had such withholding not been made.  If the Lender pays any amount
in respect of any such taxes, penalties or interest, the Guarantor shall
reimburse the Lender for that payment on demand in the currency in which such
payment was made.  If the Guarantor pays any such taxes, penalties or interest,
it shall deliver official tax receipts evidencing that payment or certified
copies thereof to the Lender on whose account such withholding was made on or
before the thirtieth day after payment.

19.Delivery of an executed counterpart of this Guaranty by telecopy or by e-mail
transmission of an Adobe portable document format file (also known as a “PDF”
file) shall be effective as an original.

 

[Signature Page to Follow]

 

-6-

--------------------------------------------------------------------------------

 

Signed and delivered by the undersigned as of the date first above written. The
undersigned acknowledges receipt of a completed copy of this Guaranty as of the
time of execution.

Sun Capital Partners V, L.P.

By: Sun Capital Partners V, Ltd., its general partner

By: Sun Capital Partners V, Ltd., its general partner

 

By: /s/ Rodger R. Krouse



 



Printed Name: Rodger R. Krouse

 



Its: Co-CEO

Solely as to Paragraph 15:

Sun Capital Advisors V, L.P.

By:  Sun Capital Partners V, Ltd., its general partner

 

By: /s/ Rodger R. Krouse



 



Printed Name: Rodger R. Krouse

 



Its: Co-CEO

 

[Signature Page to Guaranty – Vince, LLC]

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Certificate of Status
of
Sun Capital Partners V, L.P.

Date:  _______________, 20__

Sun Capital Partners V, L.P., a Cayman Islands exempted limited partnership (the
“Guarantor”), does hereby certify that:

1.Sun Capital Partners V, Ltd., a Cayman Islands exempted company (the
“Management Company”), is the general partner of Sun Capital Advisors V, L.P., a
Cayman Islands exempted limited partnership (the “General Partner”), which is
the general partner of the Guarantor.

2.This Certificate is being delivered to BMO Harris Bank N.A. (formerly known as
Harris N.A.), BMO Harris Financing, Inc. (formerly known as BMO Capital Markets
Financing, Inc.), Bank of Montreal and any of their affiliates, as applicable
(collectively, the “Lender”) in connection with, and may be relied upon by the
Lender in connection with, its extension of credit from time to time to the
General Partner or any Portfolio Company of the Guarantor, and the guaranty of
that credit from the Guarantor to the Lender (each a “Guaranty”).

3.The Management Company, in its capacity as general partner of the General
Partner, and the General Partner, in its capacity as general partner of the
Guarantor, have each secured proper authorization to enter into each outstanding
Guaranty and to execute all instruments and documents in connection therewith,
in compliance with the Guarantor’s Third Amended and Restated Agreement of
Exempted Limited Partnership, dated as of January 1, 2010 (as amended from time
to time, the “Guarantor’s Agreement of Limited Partnership”).  The Guarantor has
incurred indebtedness and become liable on guarantees, and will continue to
incur indebtedness and become liable on guarantees, in each case only to the
extent the same can be done in compliance with the Guarantor’s Agreement of
Limited Partnership, including, without limitation, the limitations therein on
indebtedness and guarantees set forth in Section 6.2 thereof.  The Management
Company’s actions (as the general partner of the general partner of the
Guarantor) on behalf of the General Partner and the General Partner’s actions
(as the general partner of the Guarantor) on behalf of the Guarantor, have been
taken in compliance with the following agreements, true and correct copies of
which have been previously delivered to the Lender: (a) the Guarantor’s
Agreement of Limited Partnership, (b) the General Partner’s Second Amended and
Restated Agreement of Exempted Limited Partnership, dated as of January 1, 2010
(as amended from time to time, the “General Partner’s Limited Partnership
Agreement”) and (c) the Management Company’s Amended and Restated Memorandum &
Articles of Association dated as of February 13, 2007 (as amended from time to
time, the “Management Company’s Memorandum & Articles of Association”).

4.The aggregate amount of outstanding Indebtedness of the Guarantor as of the
date hereof is  $_________________.  For purposes hereof, the term
“Indebtedness” shall mean the

-1-

--------------------------------------------------------------------------------

 

unpaid principal amount of, and accrued interest on, all indebtedness for
borrowed money of the Guarantor (excluding, for the avoidance of doubt, all
unfunded or contingent obligations such as letters of credit (or similar
instruments) and guarantees (or similar instruments)).

5.The aggregate amount of Commitments to the Guarantor as of the date hereof is
$5,000,000,000.

6.The aggregate amount of outstanding Guarantees on which the Guarantor is
liable as of the date hereof is $_________________ (after giving effect to the
subject transaction, if applicable).  For purposes hereof, the term “Guarantees”
shall mean any agreement or undertaking by which Guarantor guarantees, endorses
or otherwise becomes contingently liable for the indebtedness of any other
person or entity including, for the avoidance of doubt, all unfunded or
contingent obligations such as letters of credit, it being acknowledged and
agreed that the Guaranty issued by Guarantor to Bank of Montreal on May 7, 2007,
as amended from time to time, guaranteeing the indebtedness of the General
Partner pursuant to that certain Bank of Montreal Loan Authorization Agreement,
dated as of May 7, 2007, as amended from time to time, by and between the
General Partner and Bank of Montreal (the “Fund V GP Line”) shall only be
considered a “Guaranty” hereunder to the extent of indebtedness outstanding at
such time pursuant to the Fund V GP Line.

7.The aggregate amount of uncalled Commitments to the Guarantor as of the date
hereof is  $_________________ as indicated on the Capital Contribution Summary
of Guarantor dated the date hereof and attached hereto as Exhibit A (including
(a) $______ which has been returned to the Limited Partners but is subject to
recall pursuant to Sections 3.1(d)(i), 3.1(d)(ii) and 3.1(e) of the Guarantor’s
Agreement of Limited Partnership, (i) $______ of which is recallable pursuant to
Section 3.1(d)(i), (ii) $______ of which is recallable pursuant to Section
3.1(d)(ii), and (iii) $______ of which is recallable pursuant to Section 3.1(e)
of the Guarantor’s Agreement of Limited Partnership and (b) $_________ which is
recallable pursuant to Section 6.4(a) of the Guarantor’s Agreement of Limited
Partnership).

8.The aggregate amount of Capital Contributions made to the Guarantor as of the
date hereof is  $_________________ (including (a) $________ which has been
returned to the Limited Partners but is subject to recall pursuant to Sections
3.1(d)(i), 3.1(d)(ii) and 3.1(e) of the Guarantor’s Agreement of Limited
Partnership, (i) $______ of which is recallable pursuant to Section 3.1(d)(i),
(ii) $______ of which is recallable pursuant to Section 3.1(d)(ii), and (iii)
$______ of which is recallable pursuant to Section 3.1(e) of the Guarantor’s
Agreement of Limited Partnership and (b) $_________ which is recallable pursuant
to section 6.4(a) of the Guarantor’s Agreement of Limited Partnership).

9.(a) The aggregate amount of outstanding Indebtedness of the Guarantor does not
as of the date hereof and will not at any time hereafter exceed 20% of the
Guarantor’s aggregate Commitments.

(b) The aggregate amount of outstanding Indebtedness of the Guarantor (and
together with the aggregate amount of outstanding Guarantees of Guarantor) does
not as of the date hereof and will not at any time hereafter exceed 90% of the
Guarantor’s uncalled Commitments; it being

-2-

--------------------------------------------------------------------------------

 

acknowledged and agreed that amounts which have been returned to the Limited
Partners but are subject to recall as of the date hereof pursuant to
Sections 3.1(d), 3.1(e) or 6.4(a) of the Guarantor’s Agreement of Limited
Partnership shall be considered uncalled Commitments for purposes of this
Section 9(b).

10.The aggregate amount of Capital Call Notices made on the Guarantor’s Limited
Partners since the most recently completed fiscal quarter of the Guarantor
is  $_________________.

11.The aggregate amount of distributions made by the Guarantor in respect of
equity interests therein since the most recently completed fiscal quarter of the
Guarantor is  $_________________.

12.We will promptly notify you (i) upon our becoming aware of the occurrence of
any event which would give any one or more of our Limited Partners the right to
terminate or suspend its Commitment, whether in whole or in part and whether or
not contingent upon the passage of time or the giving of notice or both,
including without limitation an occurrence of a key man event as described in
Section 9.2 of the Guarantor’s Agreement of Limited Partnership, (ii) of any
event which would permit a Limited Partner to withdraw from the Guarantor,
(iii) of any event or agreement which would excuse a Limited Partner from
participating in any capital call relating to the Guarantor (other than with
respect to an Excused Investment (as defined in the Guarantor’s Agreement of
Limited Partnership)), (iv) of the failure of any Limited Partner to honor a
Capital Call Notice (other than to the extent Guarantor reasonably believes that
such failure will be promptly remedied), (v) upon the formation of any
Alternative Investment Vehicle, (vi) upon our becoming aware of the occurrence
of any event of termination or dissolution under the Guarantor’s Agreement of
Limited Partnership, (vii) upon our becoming aware of any claim made against us,
or the commencement of any proceeding against us and (viii) upon our becoming
aware of any judgment entered against us.

13.The Lender may rely conclusively upon the General Partner’s certification
that it is acting on behalf of the Guarantor and that its acts are
authorized.  The Management Company’s signature on behalf of the General
Partner’s signature is sufficient to bind the Guarantor for all purposes.

14.The Guarantor is qualified as a VCOC as defined in the Guarantor’s Agreement
of Limited Partnership.

15.The undersigned is an officer of the Management Company.

16.We will promptly notify you upon the death, incapacitation or cessation of
involvement in the management of Guarantor of either Mr. Marc J. Leder or
Mr. Rodger R. Krouse.

17.The Guarantor’s Agreement of Limited Partnership, the General Partner’s
Limited Partnership Agreement, the Management Company’s Memorandum & Articles of
Association, and the subscription agreements of the Limited Partners of the
Guarantor have not been amended or otherwise modified, in all cases, except by
instruments, true and correct copies of which have

-3-

--------------------------------------------------------------------------------

 

been previously delivered to the Lender.  Other than letter agreements entered
into with respect to Excused Investments (as defined in the Guarantor’s
Agreement of Limited Partnership) (copies of which have been previously provided
to the Lender), there are no side letters or other agreements (as referred to in
Section 13.8 and in the definition of Limited Partner Regulatory Problem each
appearing in the Guarantor’s Agreement of Limited Partnership) which would
prohibit the Guarantor from entering into or performing its obligations under
the Guaranty or affect the applicable Limited Partners’ obligations to honor
capital calls as set forth in the Guarantor’s Agreement of Limited Partnership
or create obligations on the Guarantor to repurchase partnership interests or
redeem the interest of a Limited Partner in the Guarantor, in each case except
as provided in the Guarantor’s Agreement of Limited Partnership.

18.Upon written demand for payment by the Lender in connection with the
outstanding indebtedness of the General Partner, any outstanding guarantees of
the Guarantor in favor of the Lender or any other obligations to the Lender, to
the extent that funds are not otherwise readily available, the General Partner
shall immediately make a capital call on the Limited Partners in accordance with
the Guarantor’s Agreement of Limited Partnership, in order to satisfy payment of
such demand.

19.Neither the Guarantor nor the General Partner shall grant or permit to exist
any lien, security interest, encumbrance on, or an assignment of, the
Commitments, the Guarantor’s or the General Partner’s right to call capital or
to issue Capital Call Notices, or proceeds of any Capital Call, other than tax
and ERISA liens occurring by operation of law.

20.The General Partner represents and warrants that it will not act in its
discretion to effect an early termination of the Guarantor pursuant to
Section 9.1 of the Guarantor’s Agreement of Limited Partnership at any time that
the Guarantor or the General Partner has any outstanding indebtedness or
guarantees to the Lender.  If the Guarantor and the General Partner do not have
any outstanding indebtedness or guarantees to the Lender, the General Partner
will not act in its discretion to effect an early termination of the Guarantor
pursuant to Section 9.1 of the Guarantor’s Agreement of Limited Partnership
without first providing the Lender written notice of its intention to do so.

21.A true, correct and complete summary of all sales, assignments or other
transfers of limited partnership interests in the Guarantor that occurred during
the fiscal quarter just ended is attached hereto as Exhibit B.*

22.The Guarantor hereby agrees to notify the Lender in the event of any change
which would cause any of the above representations and warranties to cease to be
true and correct in any material respect.




 

*

Exhibit B is only required to be attached to Certificates of Status that are
delivered to the Lender for quarterly reporting.

-4-

--------------------------------------------------------------------------------

 

All capitalized terms used above without definition shall have the same meanings
herein as such terms have in the Guarantor’s Agreement of Limited
Partnership.  This Certificate is dated as of the date first written above.

Sun Capital Partners V, L.P.

 

By:

Sun Capital Advisors V, L.P.

 

Its:

General Partner and in its own capacity as to Sections 18, 19 and 20

 

By:

Sun Capital Partners V, Ltd.

 

Its:

General Partner

 

By:



 



Name:

 



Its:

 

 

-5-

--------------------------------------------------------------------------------

 

Exhibit A

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

 

 

 